Title: To George Washington from Colonel Michael de Kowats, 26 June 1778
From: Kowats, Michael de
To: Washington, George


                    
                        Sir.
                        Easton [Pa.] June 26. 1778.
                    
                    By Your Excellency’s Favour of the 24th inst. I find, that Capt. Welpner of the Invalids hath lodged a Complaint against the Men under my Command, as if they had abused the Guard and ill treated one of the Serjeants.
                    I could refute this Accusation, as intierly without Foundation or Truth, by the Testimony of the most creditable Inhabitants of this  Place; but as it would be too tedious, I do myself the Honour, to lay the whole Species Facti before Your Excellency.
                    When General Count Pulasky went to Baltimore he left me here for to exercise the Recruits and provide Cloathing for them; but in this time, when I was doing my Duty, my Men were treated in the most cruel Manner, by the Invalids.
                    “One of my Recruits (an Irishman) whose Name is Coreyd, had not appeared at the Roll Call for several Days, for which I send an Under-Officer to bring him under Guard. But the Fellow opposing my Guard, they were obliged to call the Guard of the Invalids for Assistance, who were all drunck, and to whom, as soon as they came, my Prisoner spoke a few Words in English, which my Men did not sufficiently understand, whereupon the Guard of the Invalids, took my Guard (who had no Arms) under Arrest. My Men followed patiently, and I, receiving Notice of it, went to the Prison to enquire the Reason of it. But Capt. Craig of the Invalids treated me in the rudest Manner and in the mean time set my Men at Liberty, as he could not find Cause to detain them any longer. I then requested Capt. Craig to keep the said Coreyd under Guard, untill he should receive his Punishment.
                    But I hardly was returned to my Quarters, when I was informed that the Prisoner (who had already received Clothing, Bounty, Shirt, Shoes &c.) had deserted from the Guard and that the Invalids had aided and assisted him in doing so, which I can prove by creditable Witnesses. Upon this I immediately sent out my Men to search for the Prisoner in our Quarters; but my Under-Officer was attacked in the open Street by the Invalids, who beat him with Sticks, and upon the Arrival of a Serjeant and a Dragoon, who came to make Peace, two of my Men were stabbed thro’ their Bellies, with Bajonets and one shot thro’ the Hat, and that by Order of the Serjeant of the Invalids. Both these Men are dangerously ill at present, and I don’t know if one of them will recover.”
                    It is surely cruel, when Men, who come here from foreign Countries for to live and to die for the Liberty of this Country, are treated in such a barbarous Manner by our Friends, and it is still harder for me as an old Officer, who hath been in Military Service for many Years, to hear our whole Corps branded with the Epithets of Thieves and Robbers, by an unexperienced Capitain of the Invalids, when at the same time I can prove the Contrary by a Certificat, which I take the Liberty to subjoin sub. A. and by a Testimony of all the Inhabitants sub. B, that my Men have allways behaved as brave and honest Soldiers.
                    I have reported the whole Affair to General Count Pulasky and begd him to acquaint Your Excellency with it, being desirous not to trouble or detain You from other weightier Business. But now I must take Liberty to pray Your Excellency to give Orders for examining this Affair,  and to procure me such Satisfaction of Capitain Welpner as his bad Behaviour shall merit.
                    Hoping for a favourable Resolution, I am Sir Your Excellency’s most obedient & most humble Servant
                    
                        Michael de Kowats Coll
                    
                